Judgment unanimously affirmed. Memorandum: Defendant appeals from a judgment convicting him of burglary in the first degree (Penal Law § 140.30), assault in the second degree (Penal Law § 120.05 [6]) and criminal mischief in the fourth degree (Penal Law § 145.00 [1]). By failing to object to the admission of testimony from two *959police officers concerning the victim’s showup identification of defendant, defendant has failed to preserve for our review his contention that the officers’ testimony was improperly admitted without the foundation required by CPL 60.25 (see, People v Jenkins, 205 AD2d 642, 643, lv denied 84 NY2d 868). In any event, the admission of that testimony is harmless beyond a reasonable doubt. Proof of defendant’s guilt is overwhelming, and there is no significant probability that any error in admitting the officers’ testimony contributed to defendant’s conviction (see, People v Crimmins, 36 NY2d 230, 242; People v Jenkins, supra, at 643).
Defendant was properly sentenced as a persistent violent felony offender (see, CPL 400.16). Finally, we conclude that the sentence is neither unduly harsh nor severe. (Appeal from Judgment of Onondaga County Court, Burke, J.—Burglary, 1st Degree.) Present—Pine, J. P., Lawton, Wisner, Callahan and Doerr, JJ.